MORROW, P. J.
The conviction is for the unlawful possession of intoxicating liquors.
The .'offense was committed prior to the enactment of chapter 61 of Acts 37th Leg. 1st Called Sess. (Vernon’s Ann. Pen. Code Supp. 1922, art. 588½ et seq.), amending chapter 78 of Acts 36th Leg. 2d Called Sess., in which amendment the definition of the offense was changed.
An indictment for the possession of intoxicating liquor under the present law can be maintained only where the possession is for the purpose of sale. The insufficiency of the indictment charging the offense of which the appellant is convicted requires that the cause be reversed and the prosecution dismissed. This is conceded by the Assistant Attorney General. See Francis v. State (Tex. Cr. App.) 235 S. W. 580, and Ex parte Mitchum (Tex. Cr. App.) 237 S. W. 935, 936.